DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/032,446 filed on 9/25/2020 with effective filing date 3/30/2018. Claims 1-7 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sato US 2012/0044996 A1 in view of Kitahara et al. US 2012/0294371 A1.
Per claim 1, Sato discloses a decoding method for decoding an image by using an inter-picture prediction, the decoding method comprising: obtaining a rectangular region to be decoded in a picture being decoded (para: 292 & 339, e.g. In step S81, in the event that determination is made that the position of the object block within the macro block is one of the upper left, upper right, and lower left; prediction image generated by the intra prediction unit 121, a prediction image generated by the intra TP motion prediction/compensation unit 122); setting a first template region in accordance with a position of the rectangular region to be decoded in the picture being decoded (para: 143, e.g. FIG. 8, a macro block MB of 16.times.16 pixels is shown, with the macro block MB being made up of four blocks, B0 through B3 each made up of 8.times.8 pixels); setting third template regions each of which is obtained by moving the second template region by using a corresponding one of a plurality of predetermined vectors in the reference picture (para: 177, e.g. an optimal intra prediction mode is then selected based on the calculated cost function value, and the predicted image generated by the intra prediction in the optimal intra prediction mode and the cost function value are supplied to the predicted image selecting unit 29);  calculating image correlation values each of which is obtained between a corresponding one of the third template regions and the first template region (para: 320, e.g. the intra prediction mode or intra template prediction mode obtained by decoding header information is supplied to the intra prediction unit 121 from the lossless decoding unit 112; in the event that information is supplied indicating the intra prediction mode, the intra prediction unit 121 generates a prediction image based on this information); determining a motion vector of the rectangular region to be decoded by selecting one vector among the plurality of predetermined vectors based on the image correlation values each corresponding to a respective one of the plurality of predetermined vectors (para: 177, e.g. an optimal intra prediction mode is then selected based on the calculated cost function value, and the predicted image generated by the intra prediction in the optimal intra prediction mode and the cost function value are supplied to the predicted image selecting unit 29).
Sato fails to explicitly disclose a second template region corresponding to the first template region in a reference picture different in time from the picture being decoded; generating a prediction 
Kitahara et al. however in the same field of endeavor teaches setting a second template region corresponding to the first template region in a reference picture different in time from the picture being decoded (para: 76, e.g. at the time of predicting the motion vector, instead of simply using motion vectors of decoded blocks around the block to be decoded, the motion compensation unit 25 sets a great number of decoded primary candidate blocks in predetermined positions relative to the position of the block to be decoded, and sets primary candidate reference motion vectors from motion vectors used in decoding the primary candidate blocks);  generating a prediction image of the rectangular region to be decoded based on the motion vector to perform motion compensation, wherein the setting a first template region includes setting a region adjacent to a predetermined block including the rectangular region to be decoded as the first template region when a size of the rectangular region to be decoded is smaller than or equal to a predetermined threshold size, or when the picture being decoded including the rectangular region to be decoded corresponds to a non-reference picture that is not referenced when another picture different in time is decoded, the predetermined block being determined by an encoder (para: 74-78, e.g. based on the received bitstream, an information source decoding unit 20 entropy-decodes a quantized transform coefficient of a block to be decoded and decodes a motion vector prediction residual. An inverse quantization unit 21 receives and inversely quantizes the quantized transform coefficient, and outputs a decoded transform coefficient; in motion compensation in decoding the block to be decoded, first, the motion vector calculation unit 251 adds a motion vector prediction residual obtained by decoding an encoded bitstream to a predictive motion vector predicted by the motion vector prediction unit 257 using decoded information, and outputs a motion vector to be used in decoding).
	Therefore, in view of disclosures by Kitahara et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Sato and Kitahara et al. in order to search the encoding object block using highly reliable primary reference motion vector candidates, thus the efficiency of motion vector prediction is improved. 
Per claim 2, Sato further discloses the decoding method as claimed in claim 1, wherein the setting a second template region includes setting in parallel the second template region corresponding to the first template region of each of a plurality of rectangular regions included in the predetermined block (para: 156, e.g. the processing as to the blocks B0 through B3 within the macro block MB can be realized by parallel processing or pipeline processing).
Per claim 3, Sato further discloses the decoding method as claimed in claim 2, wherein the predetermined block is a coding unit block including the rectangular region to be decoded (para: 143).

Allowable Subject Matter
6.	Claims 4-7 are allowed.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Suzuki et al. US 9,351,014 B2, e.g. a moving image encoding and decoding system includes moving image encoding and decoding devices that can provide motion vector prediction and encoding of a difference motion vector when a block serving as a candidate of motion vector prediction. 
	Joshi et al. US 10,834,419 B2, e.g. a method of encoding video data comprising encoding a current picture of video data, generating a respective collocated reference picture index syntax 
element for one or more slices of the current picture, and performing a bitstream conformance check only for slices of the one or more slices.
	Seregin et al. US 2014/0362902 A1, e.g. a number of pictures that may be resampled and used to predict the current picture using ILMP and (2) a number of pictures that may be resampled and used 
to predict the current picture using ILSP. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/Examiner, Art Unit 2485